DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 22 have been amended prior to examination 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 1 – 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “latching recesses or latching projections” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
To promote compact prosecution, the figures of the certified foreign priority document, DE 10 2019 106 531.3, were utilized in the examination of the instant claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the preamble “Lubricant pump” and its dependent claims recite the preamble “Lubricant pump.” The preamble of claim 1 should recite “A lubricant pump,” and the preamble of its dependent claims should recite “The lubricant pump.” Likewise, claim 21 should recite “A method” and claim 22 should recite “The method.”
Claim 1 recites the limitation “lubricant pump, for conveying lubricant from a lubricant reservoir to at least one pump outlet for lubricant,” this limitation should be recited as “lubricant pump, for conveying lubricant from a lubricant reservoir to at least one pump outlet 
Claim 14 recites the limitation “which stop surface defines,” this limitation should be recited as “the stop surface defines.”
Claim 21 recites the limitation “a lubricant pump claim 1,” this limitation should be recited as “a lubricant pump according to claim 1.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one pump unit," claim 1 previously recites the limitation “a pump unit.” It is unclear from the two limitations if the claimed device comprises a single pump unit or if the claims are directed towards an apparatus with at lest one pump unit, such that there may exist more than on pump unit. Claim 1 recites the limitation “in particular,” this recitation presents a broad limitation followed by a narrow limitation as is considered indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation interpreted as those elements preceding the “in particular,” as recited in line 8, and the claim also recites a plurality of subsequent elements after the “in particular” phase which are interpreted as presenting a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2 – 22 are interpreted as being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as dependent from a rejected claim.
Claim 3 recites the limitation “wherein the drive-side latching element and the pump-side latching element have latching recesses or latching projections.” The specification and figures indicate each of the drive-side latching element (42) as having a singular latching projection (46), as described in [0065], and the pump-side latching element (22) as having a singular recess or peripheral groove, as described in at least [0035]. It is unclear if the limitation is directed to plural features (recesses/projections) of each latching element, to plural features such as one each of each latching element (one recess and one projection), or if the claim is directed to another, as yet clarified, interpretation.
Claims 5, 6, 17, and 20 recite the term “substantially.” The term “substantially” in is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation “the carrier element.” There is insufficient antecedent basis for this limitation in the claim.
Claims 12 – 22 are replete with 35 U.S.C. 112(b) errors. The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. MPEP 7.34.07  
Claim 12 recites the limitations "the spring element,” and “the carrier element.” There is insufficient antecedent basis for these limitations in the claim. 
Claim 13 recites the limitations “the displacement guide,” “the carrier element,” “the latching element,” “the carrier element,” and “the guide element.” There is insufficient antecedent basis for these limitations in the claim. 
Claim 14 recites the limitations “the guide element,” “the carrier element,” “the latching element,” and “the side facing the latching element.” There is insufficient antecedent basis for these limitations in the claim. 
Claim 15 recites the limitation “the pump-side latching element.” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the carrier element.” There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “the pump-side latching element,” “the drive-side latching element,” "the radial direction," and “the carrier element.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 18 recites the limitation “the carrier element.” There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “the pump-side latching element,” “the drive-side latching element,” “the outer bearing ring,” “the rolling bearing,” and “the outer surface of the carrier element.” There is insufficient antecedent basis for these limitations in the claim. 
Claim 20 recites the limitations “the pump-side latching element,” “the drive-side latching element,” “the radial direction,” and “the gradients of the guide surfaces.” There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation “a longitudinal axis.” Claim 20 depends from claim 1 which previously recites the limitation “a longitudinal axis.” It is unclear from the recited limitation if the claim is intended to recite “the longitudinal axis” of claim 1 or if the claim seeks to introduce a newly defined limitation of a longitudinal axis. For the purpose of examination the subject limitation is being interpreted as “the longitudinal axis” as being that of the axis introduced by claim 1. Claim 20 likewise recites “a pump unit,” “a lubricant outlet opening,” “a radially aligned receiving opening,” “a reciprocatingly movable delivery piston,” “a suction opening,” “a coupling mechanism,” “a pump-side coupling section,” “a drive-side coupling section,” “an eccentric element,” and “a pump drive” all of which are interpreted as referring to the structural elements previously recited in claim 1.
Claim 21 recites the limitation “optional alignment of the pump unit.” As the limitation is recited as being optional, it is unclear if the claim requires the elements of the recitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,183,212, “Djordjevic.”
Regarding Claim 1: Djordjevic discloses a lubricant pump (10, 18), for conveying lubricant from a lubricant reservoir (12) to at least one pump outlet (22) for lubricant (Figures 1 – 22; It is noted that the limitation “lubricant” has been provided with its broadest reasonable interpretation; Djordjevic discloses a fuel injection system 10, it is well known in the art of high pressure fuel injection system that the pumped fuel acts as a lubricant for the high pressure pumping mechanism such that the fuel and fuel pump of Djordjevic are together interpreted as comprising a lubricating system), comprising - a pump housing (28, 58) with a longitudinal axis (66), wherein the pump housing has at least one receiving opening (The opening in the pump housing 86 into which the plunger sleeve 86 is inserted as shown in at least Figure 4) for a pump unit (40, 86, 110) and a lubricant outlet opening (20) opening into the receiving opening (As shown in at least Figure 1), - a pump drive (cl. 6, ln. 34, “The drive shaft 64 for the pump is actuated directly or indirectly by the engine, in a manner well known in this field of technology.”), in comprising a drive shaft (64) rotatably mounted in the pump housing, - at least one pump unit (40, 86, 110) with a reciprocating delivery piston (40), wherein the pump unit has a suction opening (46), which corresponds with the lubricant outlet opening (As shown in at least Figure 1; The lubricant outlet opening 20 and the suction opening 46 are in fluid communication such that they are interpreted as corresponding with one another) when the pump unit is inserted into the receiving opening (As shown in at least Figures 1 – 4), and an outlet opening (54) for lubricant, - a coupling mechanism (110, 50) for driving the at least one pump unit, wherein the coupling mechanism comprises: an eccentric element (32), which is rotatable about the longitudinal axis (As shown in at least Figure 4) by the pump drive, by the drive shaft (At least cl. 8, ln. 28, “As the drive member 32 rotates eccentrically, a plunger 40 is actuated through its shoe 50 toward a radially outer limit position for developing a high pressure in the pumping chamber 42.”), a drive-side coupling section (50) connected to the eccentric element (As shown in at least Figure 4; Each shoe 50 is connected to the eccentric element through each cage 56, 116), and a pump-side coupling section (110) of the at least one pump unit, the delivery piston, wherein the drive-side coupling section and the pump-side coupling section for coupling the pump unit to the pump drive can be connected to one another automatically (At least cl. 7, ln. 21 – 67, “The circular opening 106 flexibly expands to receive the spherical plunger driven end 110 so that the plunger head can "snap" fit into the socket 102 or the like extending from the shoe first face 100.  After receiving the spherical driven end 110, the cylindrical opening 106 returns to its original dimensions, thereby closing over the spherical end 110 to pivotably capture or trap the spherical head 110 within the socket 102.” The expansion of the socket 102 to accommodate the drive end 110 and the subsequent closing of the opening 106 to trap the drive end 110 is interpreted as providing an automatic means of connecting the two components). 
Regarding Claim 2: Djordjevic discloses the lubricant pump according to claim 1; Djordjevic further discloses wherein the drive-side coupling section (50) has or forms at least one drive-side latching element (102, 106) and the pump-side coupling section (110) has or forms a pump-side latching element (112), which in the coupled state of the pump unit cooperate in a positive-locking manner (At least cl. 7, ln. 21 – 67; The neck shape 112 of the pump side coupling section 110 forms the narrow portion of the coupling section that cooperates with the circular opening 106 of the drive side coupling section to lock the two elements together cooperatively).  
Regarding Claim 3: Djordjevic discloses the lubricant pump according to claim 1; Djordjevic further discloses wherein the drive-side latching element and the pump-side latching element have latching recesses or latching projections, or vice versa, which are shaped to match one another (As shown in at least Figure 4; The drive side latching element has a latching recess, formed by the spherical shape of the shoe socket 102, which captures the latching projection, formed by the spherical shape 110 and shoulder 112 of the plunger driven end, of the pump side latching element as discussed in at least cl. 7, ln. 21 – 67; In the alternative, the drive side latching element has a latching projection, formed by the inwardly projecting rim of the opening 106, and the pump side latching element has a latching recess formed by the narrow neck 112 of the plunger, such that each of the latching elements are interpreted as comprising both a recess and a projection).  
Regarding Claim 4: Djordjevic discloses the lubricant pump according to claim 1; Djordjevic further discloses wherein the coupling mechanism comprises at least one resilient latching element (106), the resilient latching element comprising a resilient drive-side latching element (106) and/or a resilient pump-side latching element, wherein the resilient latching element is elastically deformable and/or resiliently mounted (At least cl. 7, ln. 21 – 67, “The circular opening 106 flexibly expands to receive the spherical plunger driven end 110 so that the plunger head can "snap" fit into the socket 102 or the like extending from the shoe first face 100.  After receiving the spherical driven end 110, the cylindrical opening 106 returns to its original dimensions, thereby closing over the spherical end 110 to pivotably capture or trap the spherical head 110 within the socket 102;” The drive side latching element 106 is therefore interpreted as providing a resilient drive-side latching element which is elastically deformable).
Regarding Claim 5: Djordjevic discloses the lubricant pump according to claim 4; Djordjevic further discloses wherein the at least one resilient latching element is displaceable at least substantially parallel to a radial direction of the pump housing (The radial direction is interpreted as being the direction along the central axis of each cylindrical cylinder/piston arrangement, such as through the piston 40 as shown in Figure 4; At least cl. 5, ln. 64, “In a manner to be described more fully below, the plungers 40 are actuated by means of captured sliding shoes 50 (schematically not shown in FIG. 1), which are forced to follow the eccentric member 32 over at least part of its rotation.” Rotational movement of the eccentric member 32 is translated into axial movement along the radial direction by the sliding shoes 50).  
Regarding Claim 6: Djordjevic discloses the lubricant pump according to claim 4; Djordjevic further discloses wherein the at least one resilient latching element (106) is displaceable at least substantially perpendicular to a radial direction of the pump housing (The radial direction is interpreted as being the direction along the central axis of each cylindrical cylinder/piston arrangement, such as through the piston 40 as shown in Figure 4; The latching element 106 is described as formed by an opening in the shoe socket 102, each of these features is shown as being aligned along the radial direction such that they are capable of powering the reciprocating motion of the piston 40, as such, when the plunger driven end is inserted through the latching element 106 and the latching element elastically deforms as described in at least cl. 7, ln. 21 – 67, the latching element will displace from its “rest” position radially about the axis through the radial direction such that the displacement (movement of deformation) will be perpendicular to the radial direction).  
Regarding Claim 15: Djordjevic discloses the lubricant pump according to claim 1; Djordjevic further discloses wherein the pump-side latching element (112) is formed by a circumferential projection of the delivery piston (As shown in at least Figure 4; The narrow neck 112 of the pump-side latching element is formed by the projection of the plunger end 110 as it expands to form the spherical shape of the driven end and of the expansion of the plunger 40 above the narrow neck 112 such that the plunger forms its final outside diameter as shown at the interface with cylinder wall 36) and/or a drive-side latching element (102, 106) is formed by a latching projection (106) extending transversely to a radial direction (The radial direction is interpreted as being the direction along the central axis of each cylindrical cylinder/piston arrangement, such as through the piston 40 as shown in Figure 4; As shown in at least Figure 4, the circular opening 106 of the socket 102 is shown forming a narrow opening through which the plunger end 110 is inserted, this circular opening is shown converging on the central axis of the plunger and therefore the direction of the enclosing opening is interpreted as being in a direction which is transverse, or crosswise, to that of the radial direction).  
Regarding Claim 21: Djordjevic discloses the lubricant pump according to claim 1; Djordjevic further discloses a method for coupling a pump unit (40, 86, 110) to a lubricant pump claim 1 (Djordjevic discloses the lubricant pump of claim 1 as shown in the aforesaid rejection of claim 1), - insertion of a pump unit (40, 86, 110) into a radially aligned receiving opening (The opening in the pump housing 86 into which the plunger sleeve 86 is inserted as shown in at least Figure 4) of a pump housing (28, 58) of the lubricant pump (10, 18), wherein the pump housing has a longitudinal axis (66) and has a lubricant outlet opening (20) opening into the receiving opening (As shown in at least Figure 1), wherein the pump unit comprises a reciprocatingly movable delivery piston (40), a suction opening (46) and an outlet opening (54) for lubricant, - optional alignment of the pump unit such that a suction opening of the pump unit corresponds with the lubricant outlet opening (As shown in at least Figure 1; The lubricant outlet opening 20 and the suction opening 46 are in fluid communication such that they are interpreted as corresponding with one another), - coupling the pump unit to a coupling mechanism (110, 50) of the lubricant pump by producing a resilient latching connection of a pump-side coupling section (110) - of the pump unit, having a drive-side coupling section (50) which is connected to an eccentric element (32), wherein the eccentric element is rotatable about the longitudinal axis (As shown in at least Figure 4) by a pump drive (cl. 6, ln. 34, “The drive shaft 64 for the pump is actuated directly or indirectly by the engine, in a manner well known in this field of technology.”) for driving the coupling mechanism, wherein the latching connection is established, automatically- by rotation of the eccentric element (At least cl. 7, ln. 21 – 67, “The circular opening 106 flexibly expands to receive the spherical plunger driven end 110 so that the plunger head can "snap" fit into the socket 102 or the like extending from the shoe first face 100.  After receiving the spherical driven end 110, the cylindrical opening 106 returns to its original dimensions, thereby closing over the spherical end 110 to pivotably capture or trap the spherical head 110 within the socket 102.” The expansion of the socket 102 to accommodate the drive end 110 and the subsequent closing of the opening 106 to trap the drive end 110 is interpreted as providing an automatic means of connecting the two components; Rotation of the eccentric and movement of the piston in the radial direction will result in forces being applied to both the piston radially outward and an equal and opposite force radially inward towards the coupling mechanism such that he coupling mechanism will be engaged when the piston is force upwards).  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,183,212, “Djordjevic,” in view of FR 2174365, “Bonnet-Thirion.”
Regarding Claim 7: Djordjevic discloses the lubricant pump according to claim 1; however, Djordjevic fails to further discloses wherein the coupling mechanism (110, 50) comprises a spring element which acts upon a displaceably mounted latching element with a displacement restoring force and is supported against the drive- side coupling section or the pump-side coupling section.  Djordjevic discloses the coupling mechanism 50 secured to the eccentric through the use of cages 56, 116.
Bonnet-Thirion teaches the arrangement of a piston pump (Figures 1 – 9 generally) wherein a piston (18) is reciprocated in a cylinder body (17) by the translating motion of an eccentric drive (13) and wherein a coupling mechanism (35, 34) (As embodied in the species of Figure 8 which is depicted utilizing the same piston/shoe arrangement as disclosed by Djordjevic) is arranged to secure the piston to the eccentric drive and further teaches wherein the coupling mechanism (19, 35, 34) comprises a spring element (25) which acts upon a displaceably mounted latching element (23) with a displacement restoring force and is supported against the drive-side coupling section (19, 34) or the pump-side coupling section (As shown in Figure 8; The spring force acts on the segments 23 which act to secure the drive-side coupling section 19 to the eccentric drive 13; At least ln. 292 – 300, and ln. 362 – 364). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Djordjevic to replace the cage based retaining mechanism holding the drive shoe to the eccentric with the spring and latching element arrangement of Bonnet-Thirion as such an arrangement allows for the connection to be made quickly (Bonnet-Thirion, ln. 300). It is further noted that such a modification is interpreted as a simple substitution for one known piston/eccentric connection with another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 8: Djordjevic discloses the lubricant pump according to claim 1; however, Djordjevic fails to further discloses wherein the coupling mechanism (110, 50) has a displacement guide for a displaceable latching element which - limits the displacement path of the latching element, by stop surfaces, wherein the displacement guide defines a maximum latching position and/or a maximum release position of the latching element.  
Bonnet-Thirion teaches the arrangement of a piston pump (Figures 1 – 9 generally) wherein a piston (18) is reciprocated in a cylinder body (17) by the translating motion of an eccentric drive (13) and wherein a coupling mechanism (35, 34, 21, 22, 27) (As embodied in the species of Figure 8 which is depicted utilizing the same piston/shoe arrangement as disclosed by Djordjevic) is arranged to secure the piston to the eccentric drive and further teaches wherein the coupling mechanism (35, 34, 21, 22, 27) has a displacement guide (22, 27, 24) for a displaceable latching element (23) which - limits the displacement path of the latching element, by stop surfaces (Each of the surfaces 22, 27, and 24 are interpreted as proving a stop surface as each surface stops, limits, or constrains the movement of the latching element pin 23), wherein the displacement guide defines a maximum latching position and/or a maximum release position of the latching element (At least a maximum latching position is shown by the surface 27 limiting the maximum travel of the latching element 23 along its axial direction; At least ln. 292 – 301). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Djordjevic to replace the cage based retaining mechanism holding the drive shoe to the eccentric with the spring and latching element arrangement of Bonnet-Thirion as such an arrangement allows for the connection to be made quickly (Bonnet-Thirion, ln. 300). It is further noted that such a modification is interpreted as a simple substitution for one known piston/eccentric connection with another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 12: Djordjevic discloses the lubricant pump according to claim 1; Claim 12 recites the limitations “the spring element” and “the latching element” which were previously introduced in claim 7, Djordjevic in view of Bonnet-Thirion teaches the addition of a spring element (25) and a latching element (23) as discussed in the aforesaid rejection of claim 7 and incorporated herein to the rejection of claim 12. Once combined, the spring and latching element arrangement of Bonnet-Thirion, replacing the  cage based retaining mechanism of Djordjevic, further teaches wherein the spring element (25) is arranged between the latching element (23) and the carrier element (The carrier element is interpreted as the structural portion retaining the latching element to the eccentric including at least 22, 27, 24; As the spring is shown disposed between two latching elements shown in at least Figure 8, the spring element is interpreted as being between the left latching element and the right carrier element and the spring element is interpreted as being between the right latching element and the left carrier element), acting parallel to the longitudinal axis (As shown in at least Figures 1 and 8, the spring element is shown acting parallel to the longitudinal axis (B, A) which is equivalent to the longitudinal axis of Djordjevic as discussed in claim 1).
Regarding Claim 22: Djordjevic discloses the lubricant pump according to claim 1; Djordjevic further discloses a method for coupling a pump unit according to claim 21; however, Djordjevic fails to explicitly disclose a displacement restoring force applied by a spring element to a displaceable drive-side latching element and/or a displaceable pump-side latching element.
Bonnet-Thirion teaches the arrangement of a piston pump (Figures 1 – 9 generally) wherein a piston (18) is reciprocated in a cylinder body (17) by the translating motion of an eccentric drive (13) and wherein a coupling mechanism (35, 34) (As embodied in the species of Figure 8 which is depicted utilizing the same piston/shoe arrangement as disclosed by Djordjevic) is arranged to secure the piston to the eccentric drive and further teaches wherein the coupling mechanism (19, 35, 34) comprises a spring element (25) which acts upon a displaceably mounted latching element (23) with a displacement restoring force and is supported against the drive-side coupling section (19, 34) or the pump-side coupling section (As shown in Figure 8; The spring force acts on the segments 23 which act to secure the drive-side coupling section 19 to the eccentric drive 13; At least ln. 292 – 300, and ln. 362 – 364). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Djordjevic to replace the cage based retaining mechanism holding the drive shoe to the eccentric with the spring and latching element arrangement of Bonnet-Thirion as such an arrangement allows for the connection to be made quickly (Bonnet-Thirion, ln. 300). It is further noted that such a modification is interpreted as a simple substitution for one known piston/eccentric connection with another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once combined with the a spring element which acts upon a displaceably mounted latching element with a displacement restoring force and is supported against the drive-side coupling section of Bonnet-Thirion, Bonnet-Thirion further teaches the method wherein, in order to produce the latching connection, a displacement restoring force applied by a spring element to a displaceable drive-side latching element (23) and/or a displaceable pump-side latching element, is overcome (At least ln. 292 – 300, and ln. 362 – 364; In order for the latching connection to be engaged, the displacement force of the spring must be overcome to retract each displaceable latching element 23 into the displacement guide 24 such that the assembly can be inserted into the grooves 21 completing the connection between the relative elements). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.

Allowable Subject Matter
Claims 9 – 11, 13, 14, and 16 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claim 10, which recites “a carrier element.”
Claim 12 would be interpreted as objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, if the claim were to have incorporated the subject matter of previously recited claims 7, which recites “a spring element” and “a displaceable mounted latching element;” and 10, which recites “a carrier element.”
Claim 13 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claims 8, which recites “a displacement guide;” 2, which recites “at least one drive-side latching element;” 10, which recites “a carrier element;” and 11, which recites “a guide element.” 
Claim 14 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claims 11, which recites “a guide element;” 10, which recites “a carrier element;” and 2, which recites “at least one drive-side latching element.” 
Claim 16 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claim 10, which recites “a carrier element.”
Claim 17 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claim 2, which recites “a pump-side latching element” and “at least one drive-side latching element.”  
Claim 18 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claim 10, which recites “a carrier element.”
Claim 19 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claims 2, which recites “a pump-side latching element” and “at least one drive-side latching element;” and 10, which recites “at least one roller bearing” and “a carrier element.”
Claim 20 is objected to as being allowable subject to resolution of the aforesaid 35 U.S.C. 112(b) rejection, wherein the claim has been interpreted as incorporating the subject matter of previously recited claim 2, which recites “a pump-side latching element” and “at least one drive-side latching element.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,573,386 – Reciprocating piston pump having pistons biased to an eccentric element through the use of a locking retention clip
US 6,109,894 – Reciprocating piston pump having pistons biased to an eccentric element through the use of a c-shaped member guided by a spindle
US 2,621,607 – Reciprocating piston pump having pistons biased to an eccentric element through the use of shoes having retention wings to clamp the piston
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746